Citation Nr: 1645082	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-18 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss, right ear.

2. Entitlement to service connection for tendonitis, left elbow.

3. Entitlement to service connection for left patellofemoral syndrome with meniscal sprain.

4. Entitlement to service connection for plantar fasciitis, right foot.

5. Entitlement to service connection for bursitis, right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2016 Board hearing via videoconference, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The only VA treatment records associated with the claims file are those dated from August 2010 to October 2010 and one report dated in September 2016.  On remand, the Veteran's complete VA treatment records, including any treatment records dated prior to August 2010 and those dated since October 2010, should be obtained and associated with the claims file.

The Veteran was denied service connection for right-ear hearing loss on the basis that the results of right-ear hearing acuity testing on VA examinations in March 2010 and November 2011 did not reveal hearing acuity severe enough to be considered a disability under VA regulations.  38 C.F.R. §  3.385 (2015).  However, during his September 2016 Board hearing, the Veteran asserted that his right-ear hearing acuity had worsened since the last VA examination.  It is significant that his right-ear hearing acuity had worsened from the time of the March 2010 VA examination to the time of the November 2011 VA examination, as did his left-ear hearing acuity, and service connection for both tinnitus and left-ear hearing loss have been granted service connection based on the November 2011 VA examination results.  On remand, the AOJ should afford the Veteran a VA examination in order to determine if he has right-ear hearing loss that is severe enough to be considered a disability under VA regulations.  Id. 

As to the Veteran's musculoskeletal complaints, he was diagnosed on VA examination in March 2010 with tendonitis, left elbow; left patellofemoral syndrome with meniscal sprain; plantar fasciitis, right foot; and bursitis, right shoulder.  X-ray examinations at that time were unremarkable or normal.  A recent VA instance of magnetic resonance imaging (MRI) dated in September 2016 revealed mild degenerative changes of the right shoulder.  The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of any left elbow, left knee, right foot, or right shoulder disabilities.

During his September 2016 Board hearing, the Veteran reported that he treated his in-service injuries with over-the-counter remedies, and discussed the same with a corpsman when possible.  He reported that he injured his left elbow during service when he was in the martial arts program, ground fighting.  He asserted that he was wrenched back in an "arm position" and felt "funny," and his left elbow made a "little weird sound," and ever since then, his left elbow felt "weird" with exertion.  He denied current treatment.  He asserted that he injured his left knee during boot camp, when he was crawling and rolling during training, carrying a dummy on all fours.  He reported that such put strain on his knees and he had knee pain and swelling.  He noted that he was being scheduled for VA treatment for knee pain, managed with medication. 

The Veteran asserted that he injured his right foot hiking 15-20 miles in boot camp, up and down hills; and stated that he had to stop really quick and slipped and felt something "weird" in his foot.  He reported that he kept moving and after that, every time he walked for a while, his feet hurt and he had to take frequent breaks and rub his feet.  He stated that he was trying to get scheduled for VA treatment for his right foot.  He reported that he injured his right shoulder during service when he was carrying a great deal of fireman's equipment over his shoulder.  He described one instance wherein he was in a training exercise on an aircraft, carrying a 150-pound dummy across his shoulder and tripped, landing on both knees.  He reported that he felt a "pop" in his right shoulder and such became swollen.  

In October 2016 statements, two of the Veteran's friends, one co-worker and one childhood friend, asserted that the Veteran had reported to them that he injured himself during service and they witnessed his post-service limitations in his movement and/or complaints of pain.  In an October 2016 statement, a fellow service member reported that he witnessed the Veteran fall on his knees while carrying a 150-pound dummy during a training exercise and witnessed the Veteran complain of pain in his right shoulder and knee, as well as pain in his feet. 

On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature and etiology of any left elbow, left knee, right foot, and right shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's complete VA treatment records maintained by the South Texas Veterans Health Care System in San Antonio, Texas, and/or any other appropriate VA facility, including any records dated prior to August 2010 and records dated since October 2010. 

2. Then, schedule the Veteran for a VA audiological examination to determine if he has right-ear hearing acuity severe enough to be considered a disability under VA regulations.  38 C.F.R. §  3.385.  A complete examination, including any required diagnostic tests, should be completed.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the precise nature and etiology of any left elbow, left knee, right foot, and right shoulder disabilities.  Complete examinations, including any required diagnostic tests, should be completed.  

(a) If the examiner determines, by X-ray examination, that the Veteran has arthritis in the left elbow, left knee, right foot, or right shoulder, the examiner should opine as to whether it is at least as likely as not that such arthritis was manifest to a compensable degree within one year of separation from service, or by August 2010.  

(i) If no arthritis is found in the right shoulder on X-ray examination, the examiner should specifically reconcile such with the September 2016 VA MRI report indicating mild degenerative changes in the right shoulder.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left elbow disability, including, but not limited to, tendonitis, was incurred in active service, or is otherwise related to service, considering his claimed injury when he was in the martial arts program, ground fighting, and was wrenched back in an "arm position" and felt "funny," and his left elbow made a "little weird sound," and ever since then, his left elbow felt "weird" with exertion, as well as the lay statements of record as to in-service and post-service left elbow symptoms.  

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left knee disability, including, but not limited to, left patellofemoral syndrome with meniscal sprain, was incurred in active service, or is otherwise related to service, considering his claimed injury during boot camp, when he was crawling and rolling during training, carrying a dummy on all fours, or when he was in a training exercise on an aircraft, carrying a 150-pound dummy across his shoulder and tripped, landing on both knees, as well as the lay statements of record as to in-service and post-service left knee symptoms.

(d) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right foot disability, including, but not limited to, plantar fasciitis, was incurred in active service, or is otherwise related to service, considering his claimed injury when he was hiking 15-20 miles in boot camp, up and down hills, and had to stop really quick and slipped and felt something "weird" in his foot, as well as the lay statements of record as to in-service and post-service right foot symptoms.

(e) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right shoulder disability, including, but not limited to, bursitis , was incurred in active service, or is otherwise related to service, considering his claimed injury when he was carrying a great deal of fireman's equipment over his shoulder and during a training exercise on an aircraft, carrying a 150-pound dummy across his shoulder, tripped, landing on both knees, and he felt a "pop" in his right shoulder, with swelling, as well as the lay statements of record as to in-service post-service right shoulder symptoms.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examinations, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4. After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 5).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



